Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/05/2022 has been entered. Claims 1, 3, 11, 12, 17, 19, 20-24, and 43-51 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/05/2021.   

Election/Restrictions
Newly submitted claims 21-24 and 48-51 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group 1 (claims 1, 3, 11, 12, 17, 19, 20, 43-47) and Group 2 (claims 21-24 and 48-51) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions can have a materially different design (e.g. Claim 21 does not require the nanoporous material to comprise a metal-organic framework as required by Claim 1, and thus the nanoporous material can be a different material; Claim 21 has a different design, e.g. a radiation source, a radiation detector, a processor). Furthermore, the inventions can have a different mode of operation (Claim 21 is capable of comparing radiation and identifying a change in refractive index, while claim 1 is simply used in detecting an analyte). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 and 48-51 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Functional limitations are emphasized in italics hereinafter.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: How are the first reflection and the second reflection related to the “two coherent reflections” of claim 43? Are the first and second reflections part of the two coherent reflections or are they different? Claim 44 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 11, 12, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerbacher (EP 2905606 A1) in view of Boersma et al. (US 20170138862 A1).
Regarding claim 1, Feuerbacher teaches a sensor for use in detecting an analyte (abstract), the sensor comprising:
a single mode monofibre waveguide (Fig. 1, element 1; Fig. 1 shows a waveguide structure is capable of propagating a single light mode, i.e. the single light beam shown in Fig. 1);
and a reactive film (9) comprising a porous material (paragraph [0012] teaches the biosensor 9 comprises metal-organic framework, wherein one of ordinary skill in the art would appreciate that metal-organic frameworks are porous) disposed at a distal end of the monofibre waveguide (Fig. 1);
wherein the porous material comprises a metal-organic framework (paragraph [0012]).
Feuerbacher fails explicitly teach wherein the porous material is a nanoporous material.
Boersma teaches a sensor for detecting a chemical substance comprising an optical waveguide provided with a nanoporous coating (abstract; Fig. 1). Boersma teaches nanoporous materials for coating waveguides include metal organic frameworks and zeolites (paragraphs [0057]-[0058]), which are effective at adsorption of a chemical of interest (paragraph [0059]). Boersma teaches the sensor has high sensitivity (paragraphs [0132] and [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuerbacher to incorporate the teachings of Boersma to provide the porous material being a nanoporous material. Doing so would utilize known metal-organic framework materials in the field of waveguides, as taught by Boersma, which would have a reasonable expectation of successfully coating the end of a waveguide to effectively adsorb an analyte of interest, thus improving detecting an analyte.
Regarding claim 3, Feuerbacher in view of Boersma further teach wherein the nanoporous material comprises one or more of: pores, wherein the pores are less than 100 nm in diameter (Boersma, paragraph [0057]); a polymer (Feuerbacher, paragraph [0012], “MIP”); a polymer of intrinsic microporosity (Feuerbacher, paragraph [0012], “MIP”).
Regarding claim 11, Feuerbacher in view of Boersma fail to explicitly teach wherein the nanoporous material comprises a hybrid inorganic-organic material and is a metal-organic framework.
Boersma teaches the nanoporous sensor material are metal-organic frameworks that are coordination compounds with a hybrid inorganic-organic framework, which are suitable for their good adsorption properties (paragraph [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuerbacher in view of Boersma to further incorporate the teachings of Boersma to provide the nanoporous material comprises a hybrid inorganic-organic material and is a metal-organic framework. Doing so would utilize known metal-organic framework materials, as taught by Boersma, which would have a reasonable expectation of improving adsorption and therefore detection of an analyte.
Regarding claim 12, Feuerbacher in view of Boersma fail to explicitly teach wherein the nanoporous material is one or more of: crystalline or polycrystalline or amorphous; provided as a plurality of nano-objects having an average particle size of less than 1000 nm; provided as a plurality of nano-objects having an average particle size of less than 200 nm; provided as a plurality of nano-objects having an average particle size of less than 80 nm; and a flexible nanoporous material. 
Boersma teaches zeolites, which are crystalline, and metal organic frameworks are preferred nanoporous materials, wherein good results have been achieved with zeolites (paragraph [0058]). Boersma teaches the nanoporous material is a flexible nanoporous material (paragraph [0059] teaches the material can swell, shrink, stretch, or contract without causing any significant temperature change to function isothermally). Boersma teaches that increasing or decreasing temperatures during sensing can be destructive (paragraph [0008]). Boersma teaches the nanoporous material may be present in combination with another nanoporous material, such as particles, wherein the nanoporous material can comprises a plurality of nano-objects with a size of between 10 nm to 100 micrometers (paragraphs [0084]-[0085]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuerbacher in view of Boersma to incorporate the teachings of Boersma to provide wherein the nanoporous material is one or more of: crystalline or polycrystalline or amorphous; and a flexible nanoporous material. Doing so would utilize preferred nanoporous materials, as taught by Boersma, which would have a reasonable expectation of successfully having good results to detect an analyte. Furthermore, doing so would allow for the material to be able to swell, shrink, stretch, or contract without causing any significant temperature change to function isothermally, thus improving detection of an analyte.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuerbacher in view of Boersma to incorporate the teachings of Boersma to provide wherein the nanoporous material is one or more of: provided as a plurality of nano-objects having an average particle size of less than 1000 nm; provided as a plurality of nano-objects having an average particle size of less than 200 nm; and provided as a plurality of nano-objects having an average particle size of less than 80 nm. It would have been obvious to choose a plurality of nano-objects with a size less than 1000, 200, or 80 nm from a finite number of identified, predictable solutions for sizes of nano-objects (Boersma, paragraphs [0084]-[0085] teaches particle sizes from 10 nm to 100 micrometers), i.e., it would have been obvious to try the specific nano-object sizes to optimize detection of an analyte.
Regarding claim 43, Feuerbacher in view of Boersma teach wherein the single mode fibre waveguide is capable of generating interference between two coherent reflections (paragraphs [0010]-[0011]).
Note that the functional recitations that describe sensor are given patentable weight to the extent which effects the structure of the claimed sensor. The prior art structure is capable of performing the intended use. Please see MPEP 2114.
Regarding claim 44, Feuerbacher in view of Boersma teach wherein a first reflection is at an interface between the distal end of the fibre and the reactive film, and in a second reflection is at an interface between the reactive film and an ambient environment.
Note that the functional recitations that describe sensor are given patentable weight to the extent which effects the structure of the claimed sensor. The prior art structure is capable of performing the intended use. Please see MPEP 2114.
Regarding claim 45, Feuerbacher in view of Boersma further teach wherein the refractive index of the reactive film is capable of changing in the presence of the analyte (Feuerbacher, paragraph [0006] teaches measuring a change of the refraction index which is modified by the amount of target substance).
Regarding claim 46, Feuerbacher in view of Boersma further teach wherein the nanoporous material is a flexible nanoporous material wherein the nanoporous material is flexible (Boersma, paragraph [0059] teaches the material can swell, shrink, stretch, or contract, i.e. flexible).
Regarding claim 47, Feuerbacher in view of Boersma further teach wherein the thickness of the reactive film is capable of changing in the presence of the analyte (Boersma, paragraph [0059] teaches the material can swell, shrink, stretch, or contract in the presence of an analyte).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Feuerbacher in view of Boersma as applied to claim 46 above, and further in view of Garcia et al. (US 20170113205 A1).
Regarding claim 17, modified Feuerbacher fails to explicitly teach wherein the nanoporous material has a Young's modulus less than 10 GPa or less than 1 GPa.
Garcia teaches nanoporous metal-organic frameworks comprising crystallites (abstract). Garcia teaches a metal-organic framework comprising ZIF-8 structure, which has industrial applications of detecting analytes (paragraph [0116]). Garcia teaches that the ZIF-8 structure can replace zeolites (paragraph [0116]). Garcia teaches the metal-organic framework is nanoporous (paragraph [0020]). Garcia teaches the nanoporous material is flexible and has a Young’s modulus less than 10 GPa (paragraph [0116] and Fig. 14 teaches the material is robust and may be subjected to mechanical stress, wherein the elastic modulus is less than 10 GPa).
Since Garcia teaches nanoporous metal-organic frameworks for detecting analytes, similar to Feuerbacher in view of Boersma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to further incorporate the teachings of Garcia to provide wherein the nanoporous material has a Young's modulus less than 10 GPa or less than 1 GPa. Doing so would improve the robustness of the nanoporous material.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerbacher in view of Boersma as applied to claim 46 above, and further in view of Alhamami et al. (Alhamami et al., “A Review on Breathing Behaviors of Metal-Organic-Frameworks (MOFs) for Gas Adsorption”, 2014, Materials, 7(4), 3198-3250).
Regarding claim 19, modified Feuerbacher fails to explicitly teach wherein the flexible nanoporous material comprises a unit cell, and wherein a dimension of the unit cell upon ingress of the analyte into the nanoporous material changes by one of: at least 2%, at least 5%, at least 10%, at least 20%, or at least 30%.
Alhamami teaches a review of metal organic frameworks as analyte detectors (abstract; page 3199, section 1). Alhamami teaches that metal organic frameworks are porous materials that possess framework flexibility and tunable pore sizes (abstract). Alhamami teaches that pores of molecular organic frameworks enlarges or shrinks when external stimuli are applied or removed, such as analytes (page 3199, section 1). Alhamami teaches a first example wherein a unit cell volume of a metal organic framework changed by 2.3% after interaction of an analyte and a second example wherein a unit cell volume contraction of 6.6%-8.2% was observed after interaction with an analyte (page 3202, third paragraph). Alhamami teaches a reversible expansion and contraction of a unit cell of a metal organic framework (Fig. 5). Alhamami teaches that the reversible expansion and contraction of unit cells is known as “breathing” (page 3205, first paragraph), which have gained intense research attention in applications of analyte adsorption (page 3238, section 7).
Since Alhamami teaches metal-organic frameworks to detect analytes, similar to modified Feuerbacher, and Alhamami teaches that the breathing characteristics of metal-organic frameworks have gained intense research attention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to incorporate the teachings of Alhamami to provide wherein the flexible nanoporous material comprises a unit cell, and wherein a dimension of the unit cell upon ingress of the analyte into the nanoporous material is capable of changing by at least 2%. Doing so would utilize known metal-organic frameworks that exhibit breathability (as taught by Alhamami) and would allowing the material to swell, shrink, stretch, or contract, without causing any significant temperature change to function isothermally, and to be detectable by an optical detection unit.
Regarding claim 20, modified Feuerbacher fails to explicitly teach wherein the flexible nanoporous material comprises a pore, and wherein a volume of the pore upon ingress of the analyte into the nanoporous material is capable of increasing by one of: at least 10%, at least 20%, at least 50%, at least 100%, at least 200%, or at least 300%.
Alhamami teaches a review of metal organic frameworks as analyte detectors (abstract; page 3199, section 1). Alhamami teaches that metal organic frameworks are porous materials that possess framework flexibility and tunable pore sizes (abstract). Alhamami teaches that pores of molecular organic frameworks enlarges or shrinks when external stimuli are applied or removed, such as analytes (page 3199, section 1). Alhamami teaches an example where a metal organic framework experienced a huge volume contraction of 25%-35% when an analyte was removed (page 3204, first paragraph, which implies that the volume increases when an analyte is introduced since Fig. 5 teaches a reversible expansion and contraction of a unit cell of a metal organic framework). Alhamami teaches that the reversible expansion and contraction of unit cells is known as “breathing” (page 3205, first paragraph), which have gained intense research attention in applications of analyte adsorption (page 3238, section 7).
Since Alhamami teaches metal-organic frameworks to detect analytes, similar to modified Feuerbacher, and Alhamami teaches that the breathing characteristics of metal-organic frameworks have gained intense research attention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to incorporate the teachings of Alhamami to provide wherein the flexible nanoporous material comprises a pore, and wherein a volume of the pore upon ingress of the analyte into the nanoporous material is capable of increasing by at least 10%. Doing so would utilize known metal-organic frameworks that exhibit breathability (as taught by Alhamami) and would allowing the material to swell, shrink, stretch, or contract, without causing any significant temperature change to function isothermally, and to be detectable by an optical detection unit (as taught by Boersma).

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “As set out in the description, these two distinct reflections (at the interface of the distal end of the fibre and the reactive film, and at the interface of the reactive film and the ambient environment) are only possible because the waveguide is single mode”) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the waveguide of Feuerbacher is not able to produce two distinct reflections (page 15 of Remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore, in response to applicant’s arguments that Feuerbacher does not “disclose the waveguide explicitly as being single mode”, the Examiner respectfully disagrees. Feuerbacher teaches a single mode monofibre waveguide (Fig. 1, element 1; Fig. 1 shows a waveguide structure is capable of propagating a single light mode, i.e. the single light beam shown in Fig. 1). Since the waveguide shown in Fig. 1 is shown to be capable of propagating a single light mode, i.e. a single light beam, the waveguide is interpreted as being a single mode monofibre waveguide. It is suggested to incorporate further structural limitations to the claim in order to define the “single mode monofibre waveguide”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Milner et al. (US 20130090536 A1) teaches a single-mode fiber optical cable (Fig. 1, element 14) comprising a nanoporous material at the distal end of the cable (Fig. 2a, element 20), wherein two distinct reflections are capable of being generated (Fig. 2a). 
Bueno et al. (WO 2015082412 A1) teaches a single-mode waveguide (Fig. 1, element 1) comprising a porous material at the distal end of the waveguide (14). 
Nazari et al. (M. NAZARI ET AL., "UiO-66 MOF End-face-coated Optical Fiber in Aqueous Contaminant Detection," Optics Letters, Vol. 41, No. 8, April 15, 2016, pages 1696-1699) teaches a single-mode waveguide (Fig. 2) comprising a MOF thin film at the distal end of the waveguide (Fig. 2). Nazari teaches the sensor is capable of generating two reflections (Fig. 2, I1, I2).
Nazari et al. (M. NAZARI ET AL., "Aqueous Contaminant Detection via UiO-66 Thin Film Optical Fiber Sensor Platform with Fast Fourier Transform Based Spectrum Analysis," Journal of Physics D: Applied Physics, Vol. 51, No. 2, December 14, 2017) teaches a single-mode waveguide (Fig. 1) comprising a MOF thin film at the distal end of the waveguide (Fig. 1). Nazari teaches the sensor is capable of generating two reflections (Fig. 1, I1, I2).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797